COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00416-CR


Roger Cecil Perry, Jr. a/k/a Rodger      §   From the 371st District Court
Cecil Perry, Jr.
                                         §   of Tarrant County (0982309D)

v.                                       §   December 6, 2012

                                         §   Per Curiam

The State of Texas                       §   (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      PER CURIAM
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00416-CR


ROGER CECIL PERRY,                                                   APPELLANT
JR. A/K/A RODGER
CECIL PERRY, JR.

                                        V.

THE STATE OF TEXAS                                                         STATE


                                    ------------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                        MEMORANDUM OPINION1
                                    ------------

      Appellant Roger Cecil Perry, Jr. a/k/a Rodger Cecil Perry, Jr. attempts to

appeal from the trial court’s judgment adjudicating his guilt of aggravated robbery

with a deadly weapon and sentencing him to eight years’ confinement pursuant

to a plea agreement. The trial court’s certification of his right to appeal states

that this “is a plea-bargain case, and the defendant has NO right of appeal.”


      1
       See Tex. R. App. P. 47.4.

                                         2
      On September 7, 2012, this court notified appellant about the statement on

the trial court’s certification and informed him that unless he or any party desiring

to continue to the appeal filed with the court, on or before September 17, 2012, a

response showing grounds for continuing the appeal, the appeal could be

dismissed. See Tex. R. App. P. 25.2(d), 44.3. We have received no response.

Therefore, we dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                    PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 6, 2012




                                         3